At the original conference in this case, a majority were of the view that the decree should be reversed, and the late Judge John J. White was directed to write the opinion of the court. He did so, and the opinion written by him was approved, but Judge White died before the case could be publicly decided. At a re-conference, in which Judge White's successor participated, the same result was reached, and Judge White's opinion was again approved. It is therefore filed as correctly expressing the views of the majority of the court and the reasons for reversal of the decree.